Citation Nr: 0500718	
Decision Date: 01/11/05    Archive Date: 01/19/05

DOCKET NO.  03-18 909	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel


INTRODUCTION

The veteran had recognized guerilla service from October 1943 
to June 1946.  The appellant is the veteran's surviving 
spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied service connection for the 
cause of the veteran's death.  

The appellant also appealed the RO's denial of her claim for 
nonservice-connected death pension benefits on the basis that 
the veteran did not have the requisite service.  A Statement 
of the Case was issued in June 2004 but the appellant has not 
submitted a substantive appeal, timely or otherwise.  The RO 
has also recently denied her claims for entitlement to 
accrued benefits and Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318 (West 2002), 
but the appellant has not submitted a Notice of Disagreement 
to either decision.  The Board may only exercise jurisdiction 
over an issue after an appellant has filed both a timely 
notice of disagreement to a rating decision denying the 
benefit sought, and a timely substantive appeal.  38 U.S.C.A. 
§ 7105 (West 2002); Roy v. Brown, 5 Vet. App. 554 (1993).  
Accordingly, the issues of entitlement to nonservice-
connected death pension benefits, accrued benefits, and DIC 
under the provisions of 38 U.S.C.A. § 1318 are not currently 
before the Board on appeal.

In a statement received by the RO in January 2003, the 
appellant requested a personal hearing before RO personnel.  
The RO has indicated that the appellant subsequently 
expressed her desire for an informal conference with a 
Decision Review Officer (DRO) and that informal conference 
was accomplished.


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claim 
and obtained all relevant evidence designated by the 
appellant.

2.  The immediate cause of the veteran's death was 
cardiorespiratory arrest due to diabetes and asthma.  

3.  The service medical records show no evidence of any 
cardiovascular disease, diabetes, or any respiratory 
disorder, to include asthma; the veteran was not diagnosed 
with heart disease, asthma or diabetes until decades after 
service, and there is no competent medical opinion that links 
any cardiovascular disease,  asthma, or diabetes to service.  

4.  Service connection was not in effect for any disease or 
disability during the veteran's lifetime.

5.  The preponderance of the evidence is against a causal 
relationship between the veteran's fatal cardiorespiratory 
arrest due to diabetes and asthma, and any incident of 
service.


CONCLUSION OF LAW

Service connection for the veteran's cause of death is not 
warranted.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 (West  
2002); 38 C.F.R. §§ 3.102, 3.312 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (the VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  VA has issued final 
regulations to implement these statutory changes.  See C.F.R. 
§§ 3.102, 3.159 and 3.326(a) (2003).  These provisions 
redefine the obligations of VA with respect to the duty to 
assist and include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  In this case, the Board finds that 
VA's duties to the veteran under the VCAA have been 
fulfilled. 
 
First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102 and 5103.  The Board concludes 
that the discussions in the August 2002 and December 2002 
rating decisions; the April 2003 Statement of the Case; the 
July 2003 and February 2004 Supplemental Statements of the 
Case, and letters sent to the appellant by the RO, adequately 
informed her of the information and evidence needed to 
substantiate her claim for service connection for the cause 
of the veteran's death, and complied with VA's notification 
requirements.  The Statements of the Case set forth the laws 
and regulations applicable to the appellant's claim.  
Further, letters from the RO to the appellant dated February 
2002, December 2003, and August 2004 informed her of the 
types of evidence that would substantiate her claim; that she 
could obtain and submit private evidence in support of her 
claim; and that she could have the RO obtain VA and private 
evidence if she completed the appropriate medical releases 
for any private evidence she wanted the RO to obtain.  In 
sum, the appellant was notified and aware of the evidence 
needed to substantiate her claim for service connection for 
the cause of the veteran's death, and the avenues through 
which she might obtain such evidence, and of the allocation 
of responsibilities between herself and VA in obtaining such 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 
17 Vet. App. 412 (2004) (Pelegrini I)), the Court of Appeals 
for Veterans' Claims (Court) held that, for claims filed 
before the enactment of the VCAA (November 9, 2000), a VCAA 
notice must be provided to a claimant before the "initial 
unfavorable [agency of original jurisdiction (AOJ)] decision 
on a service-connection claim."  VCAA notice was provided to 
the appellant in February 2002, prior to the August 2002 and 
December 2002 RO rating decisions.  

The Board finds that notice was provided by the AOJ prior to 
the transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, the claimant was provided with 
every opportunity to submit evidence and argument in support 
of her claim for service connection for cause of the 
veteran's death, and to respond to VA notice.  Therefore, not 
withstanding Pelegrini II, to decide the appeal would not be 
prejudicial error to the claimant.  

The Board further notes that in order to be consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b), VCAA notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

In this case, although the VCAA notice that was provided to 
the appellant does not contain the "fourth element," the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to her 
claim.  In its VCAA notice and Statements of the Case, the RO 
informed the appellant of the evidence already of record and 
requested that she inform VA of any additional information or 
evidence that she wanted VA to obtain. 

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See 38 C.F.R. § 20.1102; Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this case, because each of the four content 
requirements of a VCAA notice has been fully satisfied, any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  
Moreover, in a recent opinion, VA General Counsel held that 
the Court of Appeals for Veteran's Claims' statement in 
Pelegrini that sections 5103(a) and 3.159(b)(1) require VA to 
include such a request as part of the notice provided to a 
claimant under those provisions is obiter dictum and is not 
binding on VA.  VA General Counsel further noted that section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004.
 
VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  As noted above, the RO contacted the appellant by 
February 2002 and December 2003 correspondence and asked her 
to identify all medical providers who treated the veteran for 
any and all death causing conditions.  In a letter informing 
her that her appeal had been certified to the Board, the RO 
informed her that she could submit additional evidence 
concerning her appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first.  The RO has obtained all 
identified evidence.  

As to any duty to provide a medical opinion, the Board finds 
that, in the absence of any relevant medical findings 
relating to the causes of the veteran's death 
(cardiorespiratory arrest due to diabetes and asthma) during 
service or for decades thereafter, and with no competent 
evidence suggesting a link between such and service, the 
medical evidence currently of record is sufficient to make a 
decision on this appeal and there is no duty to provide a 
medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); see also Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003).  VA has fulfilled the duty to notify and 
assist to the extent possible, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
appellant.  Bernard, supra.

Factual Background

A certificate of death on file shows that the veteran died in 
his residence on October 25, 1999, at the age of 82.  The 
immediate cause of death was recorded as cardiorespiratory 
arrest.  Diabetes and asthma were listed as secondary causes.  
No other diseases were noted on the death certificate.  

Service connection was not in effect for any disease or 
disability during the veteran's lifetime.  

The service medical records consist of a separation 
examination dated June 18, 1946, and the veteran's Affidavit 
For Philippine Army Personnel dated July 1945.  There is no 
indication in the veteran's service personnel records that he 
was a prisoner-of-war (POW); accordingly, the presumptive 
provisions that apply for former POWs with certain specified 
diseases (including cardiovascular disease and diabetes) are 
not applicable.  The veteran's separation examination, 
including a clinical evaluation of his cardiovascular system 
and lungs, was normal.  Furthermore, there are no injuries or 
disabilities identified in the veteran's Affidavit For 
Philippine Army Personnel.  

The veteran filed a claim for a chest condition in January 
1973.  It was denied on the basis that the only medical 
evidence of such a chest condition was a diagnosis of 
pulmonary tuberculosis (PTB) dated January-February 1972 
(approximately 26 years after service).  

Since then, the Board has received a medical report from the 
Kagawarang Medical Department dated December 1970, that 
includes a history of persistent and progressive chest pain, 
chronic cough, and difficulty breathing since either 1946, 
1956 or 1966.  (The last number appears to have a 6 
transposed over a 4 or 5.)  A diagnosis of bronchial asthma 
was recorded in the December 1970 medical record.  

A clinical record by Dr. L.A.Y., dated in August 1981, 
includes the notation that the veteran had a history of 
asthma of five months duration.

A notarized lay statement signed by E. I. and B. I. (fellow 
soldiers), dated in January 1977, include statements that 
that while serving with the veteran, they noticed his 
recurrent coughing, which they labeled an apparent 
respiratory ailment.  The affiants attributed the veteran's 
respiratory ailment to mountain life and the rigors of combat 
assignments.    

The appellant has submitted a medical certification from the 
Veterans Memorial Medical Center, dated in August 1999, which 
shows diagnoses of diabetes mellitus, pneumonia, and chronic 
obstructive pulmonary disease (COPD) secondary to bronchitis.  

A medical certificate from the Eastern Pangasinan District 
Hospital, dated in June 2003, includes a notation that the 
veteran was treated in August 1999 for diabetes mellitus, 
tinea cruris, and oral thrush.  

A certification from Dr. F.C.B. includes the notation that 
the veteran sought treatment in his clinic in July 1999, for 
a cough with greater than a weeks duration, dizziness, body 
weakness, nape pain, and slight difficulty breathing.   
 
Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted or 
aggravated in active military service.  38 U.S.C.A. §§ 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection will be rebuttably presumed for certain 
chronic diseases, including cardiovascular disease and 
diabetes mellitus, if manifest to a compensable degree within 
one year of separation from service, even though there is no 
evidence of such disease during the period of service.  38 
C.F.R. §§ 3.307, 3.309(a).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes. When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

To establish service connection for the cause of the 
veteran's death, the evidence must show that the disability 
that was incurred in or aggravated by service either caused 
or contributed substantially or materially to the cause of 
death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312.  
For a service connected disability to be the cause of death, 
it must singly or with some other condition be the immediate 
or underlying cause, or be etiologically related.  For a 
service connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but it must be shown that there was a 
causal connection.  Id.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C. § 5107 (West 
2002).  A veteran is entitled to the benefit of the doubt 
when there is an approximate balance of positive and negative 
evidence.  See also, 38 C.F.R. § 3.102 (2002).  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).
 
Analysis

To establish service connection for the cause of the 
veteran's death, evidence must be presented which in some 
fashion links the fatal disease to a period of military 
service or an already service-connected disability.  See 38 
U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.310, 3.312 (2003); Ruiz v. Gober, 10 Vet. App. 352 (1997).  
In short, the evidence must show that a service-connected 
disability was either the principal cause or a contributory 
cause of death.  For a service-connected disability to be the 
principal (primary) cause of death, it must singly or with 
some other condition be the immediate or underlying cause or 
be etiologically related.  For a service-connected disability 
to constitute a contributory cause it must contribute 
substantially or materially; it is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 
U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. 
Brown, 7 Vet. App. 36, 39 (1994).

In this case, a death certificate shows that the cause of the 
veteran's death was cardiorespiratory arrest due to diabetes 
and asthma.  The service medical records show no findings 
suggestive of any cardiac or respiratory disabilities.  There 
are no contemporaneously recorded post service medical 
records that indicate that any of these conditions were 
manifested to a compensable degree within one year following 
the veteran's discharge from service.  The veteran was not 
service connected for any disability during his lifetime.  

The only evidence suggesting that the veteran had any type of 
respiratory disorder during service is the lay affidavits of 
E.I. and B.I..  The service comrades indicated that  the 
veteran had a recurrent cough during service.  Aside from the 
fact that the statement does not mention asthma, as layman, 
the affiants are not competent to offer a medical opinion 
concerning the diagnosis or etiology of a disease such as 
asthma, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  Espiritu, supra; 
Moray v. Brown, 5 Vet. App. 211 (1993).  

The only competent evidence of the diseases that caused the 
veteran's death is dated  many years after his separation 
from service.  He was diagnosed with bronchial asthma in 
December 1970 (24 years after service); PTB in 1972 (26 years 
after service); and a 5 month history of asthma in August 
1981.  Subsequent medical evidence is dated within months of 
the veteran's death.  The Board is cognizant of the history 
recorded in the December 1970 medical record to the effect 
that the veteran had a long-standing history of persistent 
and progressive chest pain, chronic cough, and difficulty 
breathing before being diagnosed with asthma in December 
1970.  It is not clear from this document whether these 
symptoms dated from 1946, 1956 or 1966, as the last number 
appears to have a 6 transposed over a 4 or 5.  In any event, 
such history does not establish that the veteran has a 
diagnosis of asthma during service.  It is again pertinent to 
note that the veteran's separation examination included a 
normal clinical evaluation of his cardiovascular system and 
lungs.  There is no medical opinion of record that links any 
of the veteran's disabilities, to include heart disease, lung 
disease or diabetes, to any event of his service.  

For these aforementioned reasons, service connection for the 
cause of the veteran's death is not warranted.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz 
v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




ORDER

The appellant's claim for service connection for the cause of 
the veteran's death is denied.  



	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


